Citation Nr: 9907743
Decision Date: 03/23/99	Archive Date: 06/24/99

DOCKET NO. 97-27 788               DATE MAR 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to service connection for a depressive disorder
secondary to service-connected tinnitus.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

Keith W. Allen, Counsel 

INTRODUCTION

The veteran served on active duty in the military from August 1966
to August 1969.

In July 1997, the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey, denied the veteran's claim for
service connection for a depressive disorder secondary to his
service-connected tinnitus. He timely appealed the RO's decision to
the Board of Veterans' Appeals (Board). In October 1998, he
testified at a hearing at the RO before the undersigned Member of
the Board.

In January 1999, the veteran submitted to the Board an envelope
containing an empty wrapper of the,anti-depressant medication he
takes to help him cope with the effects of his tinnitus. Since this
evidence was received at the Board within 90 days following
certification of his appeal, and the transfer of all records in
connection therewith, there is no need to remand his claim to the
RO for initial consideration of this evidence, nor is a waiver
necessary for the Board to consider it in the first instance. See
38 C.F.R. 20.1304 (1998).

FINDINGS OF FACT

1. One of the veteran's service-connected conditions is constant
tinnitus, which is rated 10 percent disabling.

2. The veteran also suffers from depression, and it is exacerbated
by his tinnitus.

CONCLUSION OF LAW

Additional disability resulting from aggravation of the veteran's
depression is proximately due to or the result of his service-
connected tinnitus. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R,
3.303, 3.310 (1998).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the veteran's claim is "well
grounded," meaning his claim is at least "plausible." 38 U.S.C.A.
5107(a). The Board further notes that all evidence that is
pertinent to his claim has been appropriately developed and VA's
"duty to assist" satisfied. See Murphy v. Derwinski, 1 Vet. App.
78, 81-82 (1990).

Service connection may be granted for disability resulting from an
injury or disease that was incurred in or aggravated by active
service, or for disability that is proximately due to or the result
of a service-connected condition. 38 U.S.C.A. 1110; 38 C.F.R.
3.303(a), 3.310(a). 38 C.F.R. 3.310(a) has been interpreted to
permit service connection the degree of impairment resulting from
aggravation of a nonservice-connected disability by a service-
connected disability. See Allen v. Brown, 7 Vet. App. 439, 448
(1995).

Although service connection for an acquired psychiatric disorder
("nervous condition," depressive reaction, post-traumatic stress
disorder (PTSD)), has been denied by the RO on several occasions
during years past-as neither incurred in nor aggravated by his
service in the military-the veteran's current appeal is premised on
the notion that he suffers from a depressive disorder
("depression") as a result of the constant annoyance of having to
deal with his tinnitus ("ringing in his ears"), a service-connected
condition. Therefore, the dispositive issue at hand is not whether
he suffered from depression while on active duty in the military,
or a psychosis to a compensable degree within one year after his
discharge from service, but rather, whether there is medical
evidence indicating his tinnitus caused or aggravated his
depression.

During his October 1998 hearing, and in written statements
submitted at other times during the course of his appeal, the
veteran alleged that having to cope with the effects of tinnitus on
a daily basis can easily lead to depression because,

- 3 -

for example, the annoying ringing sound in his ears prevents him
from getting the amount of sleep he needs. He said this, in turn,
affects his job performance, etc. He also pointed out that some of
his treating physicians have indicated that his depression is
related to his tinnitus.

Of record are April 1997 statements from two of the veteran's
private treating physicians. One physician indicated that he
examined the veteran for his depression and that it especially had
been a problem since he developed the tinnitus. The other physician
indicated he is treating the veteran's tinnitus and that it is
causing severe depression.

A VA psychiatrist who examined the veteran in June 1997 reviewed
the statements from the private physicians, along with the other
pertinent evidence of record, and, aside from diagnosing both a
depressive disorder and bilateral tinnitus, indicated the
depressive disorder ("depression"), though not caused by the
tinnitus, is nonetheless aggravated by it.

The June 1997 VA examiner has refuted the opinion of the veteran's
private physician that the veteran's tinnitus caused his
depression. The Board finds that the VA physician's opinion on this
point is more persuasive, given his review of the pertinent medical
evidence concerning the veteran's depression and tinnitus,
including the statements from his private physicians, and more
comprehensive and detail-oriented discussion of the history.-
treatment, and etiology of these conditions in the context of the
other evidence of record. However, that physician also has
confirmed that the veteran's tinnitus aggravates his depression.
There is no medical evidence to the contrary on this point.
Inasmuch as secondary service connection may be granted for the
degree of additional disability resulting from aggravation to a
nonservice-connected condition by a service-connected disability,
and such has occurred in this case, secondary service connection,
on this theory, is warranted.

4 -

ORDER

Service connection for additional disability resulting from
aggravation Of nonservice-connected depression by service-connected
tinnitus, is granted.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

5 -

